Order of March 6, 1951, granting defendants’ motion, under rule 106 of the Rules of Civil Practice, to dismiss the complaint upon the ground that the Supreme Court has not jurisdiction of the subject matter of the action; and order of March 28, 1951, granting reargument and upon reargument adhering to the former decision, but denying plaintiffs’ motion to serve an amended complaint adding an additional prayer for relief; and the judgment entered upon said orders, all reversed upon the law and the facts, with one bill of $10 costs and disbursements, motion to dismiss the complaint denied, with $10 costs, and motion for leave to amend the complaint granted,' without costs. The complaint alleges that the individual defendant, a woman forty years of age, not related by blood or marriage to decedent, was employed *863by decedent and was for ton years before decedent’s death her constant companion; that decedent was a widow eighty years of age, blind, infirm and mentally incompetent of making a. will or comprehending Ihe import of an adoption; that said defendant in furtherance of her plan or scheme to inherit decedent’s large estate and to prevent plaintiffs, decedent’s only distributees, from inheriting the estate, did by fraud, coercion and undue influence wrongfully induce and constrain decedent, shortly before her death, to adopt that defendant as decedent’s daughter and to execute a will bequeathing and devising her estate to that defendant. It is our opinion that the complaint presents a subject of which the Supreme Court has jurisdiction. Irrespective of the form of equitable relief sought by the prayer for relief, the facts alleged in the complaint present the subject of unjust enrichment and of a defendant profiting by her own wrong which is within the broad equity jurisdiction of the Supreme Court to right and which should survive the motion made. (Biggs v. Palmer, 115 N. Y. 506; Latham v. Father Divine, 299 N. Y. 22; Stevens v. Halstead, 181 App. Div. 198.) Nolan, P. J., Carswell, Johnston, Sneed and Wenzel, JJ., concur. [See post, p. 973.]